Blackmar, J.
The same power which prescribed the method of verifying pleadings, namely, the Legislature, also enacted section 19 of the Banking Law; and they must be read together. Section 19 provides for the liquidation of the affairs of the bank through the Superintendent of Banks, who may' appoint special deputy superintendents to assist *97him in the duty of liquidation and distribution. The Superintendent is given power to collect moneys due to the bank.' This he may do by suits at law in the name of the corporation. Lafayette Trust Co. v. Higginbotham, 136 App. Div. 747. As he has the power to collect moneys, he also has the power to defend against counterclaims set up in suits for the collection of such moneys; and, if a verified counterclaim requires a verified reply, it necessarily follows that the Legislature created the Superintendent or his deputy an agent of the corporation for this necessary step in the collection of the assets. If this be not so, the Superintendent would be unable to defend against a counterclaim against the wishes of the officers of the bank, who might refuse to verify a reply. As the Superintendent is given power to collect the assets, he is by necessary implication vested with all the powers necessary to be exercised in the performance of his duties. Among these is the power to interpose a reply to a ver" led counterclaim in an action brought by him in pursuance of his duty in liquidating the affairs of the bank.
Motion granted, but as the question seems to be a new one, without costs.
Motion granted.